'Order unanimously reversed, with costs, and matter remitted to Special Term for further proceedings in accordance with Memorandum. Memorandum: In view of appellant’s objection to the physical examination by the physician nominated by the respondent, it was an improvident exercise of discretion by the court to designate the respondent’s nominee as the physician to conduct the examination. (Appeal from order of Monroe Special Term granting *701defendant’s motion compelling physical examination of plaintiffs by defendant’s physician.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.